DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed December 08, 2020 is acknowledged. Claims 14-17 have been cancelled. Non-elected Species 1, Claim 5 have been withdrawn from consideration. Claims 1-5, 6-13 and 18-20 are pending.
Claim 11 recites: the switched-mode power supply of claim 7, further comprising: a depletable extension zone of the conductivity type of the body zones, directly adjoining the non-depletable extension zone, and arranged between the non-depletable extension zone and the lateral surface”
The element that “arranged between the non-depletable extension zone and the lateral surface” is the “low charge edge 695”, which is intrinsic or insulation material. 
Claim 11 direct to a non-elected Species, as shown in FIG. 2A.

Therefore, claim 11 and 12 are effectively withdrawn from consideration.   
However, with abundance of caution, merits of claims 11-12 are determined as shown below. 
Action on merits of Elected Species, claims 1-4, 6-13 and 18-20 follows.
	
Specification
Newly submitted title is not descriptive. The title is:  


The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “wherein in the non-depletable extension zone an effective dopant dose is greater than 2.5E12 cm-2” (claim 10) and “wherein in the depletable extension zone an effective dopant dose is greater than 2.0E12 cm-2” (claim 12).
   
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
There does not appear to be a written description of the claim limitations “further comprising: a depletable extension zone of the conductivity type of the body zones, directly adjoining the non-depletable extension zone, and arranged between the non-depletable extension zone and the lateral surface” (claim 11); and “wherein in the depletable extension zone an effective dopant dose of at most 2.0E12 cm-2” (claim 12) in the application as filed. (Emphasis added).

Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed.
Therefore, claim 12 contains un-supported new matter.

Regarding claim 11, according to the elected Species 1, FIG. 1A, one element that meets the limitation “directly adjoining the non-depletable extension zone, and arranged between the non-depletable extension zone and the lateral surface” is the “low charge edge 695”.
However, the low charge edge 695 does not have the conductivity of the body zone 115. Assuming 695 is part of the semiconductor body 100, that means 695 would have an n-type doping, not “the conductivity of the body zone”.
The limitation “the conductivity type of the body zone”, the body zone (115) is a p-type.
Then the limitation “a depletable extension zone of the conductivity type of the body zone” would not direct to the “low charge edge 695”.
Therefore, the limitation “the switched-mode power supply further comprises: a depletable extension zone of the conductivity type of the body zones, directly adjoining the non-depletable extension zone, and arranged between the non-depletable extension zone and the lateral surface” (claim 11), as well as claim 12, is new matter.
Nowhere in the specification, including originally filled claims, support the “low charge edge 695” having any dopant dose or conductivity of the body zone.
  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the switched-mode power supply of claim 7, further comprises: a depletable extension zone of the conductivity type of the body zones, directly adjoining the non-depletable extension zone, and arranged between the non-depletable extension zone and the lateral surface”
Claim 12 recites the limitation “wherein the depletable extension zone contains an effective dopant dose of at most 2.0E12 cm-2”.
The “low charge edge 695” is either an intrinsic or insulation. Thus, not “the conductivity type of the body zones”.
There is insufficient antecedent basis for these limitations in the specification. Claims 11-12 contravene the specification.
Therefore, claims 11-12 are indefinite.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11, 13 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over TAKASHITA et al. (US Pub. No. 2008/0315297) of record.
With respect to claim 1, As best understood by Examiner, TAKASHITA teaches a switched-mode power supply comprising a power semiconductor device as claimed including: 
a semiconductor body (11) comprising transistor cells and a drift zone (11) between a drain layer (13) and the transistor cells, the transistor cells comprising source zones (16), 
wherein the device exhibits a first output charge gradient when a voltage between the drain layer and the source zones of the transistor cells increases from a depletion voltage of the semiconductor device to a maximum drain/source voltage of the semiconductor device, wherein the device exhibits a second output charge gradient when a voltage between the drain layer and the source zones of the semiconductor device decreases from the maximum drain/source voltage to the depletion voltage of the semiconductor device, and wherein the semiconductor device is configured such that the first output charge gradient deviates by less than 5% from the second output charge gradient.  (See FIG. 1).

the identifiable structure features. 
Since the semiconductor device of TAKASHITA comprises all identifiable structure features as shown above, the semiconductor device of SAKAMOTO is fully capable of the same performance, functions “wherein the device exhibits … from the second output charge gradient” as claimed. 

With respect to claim 2, the drift zone (11) of TAKASHITA comprises a compensation structure, wherein the compensation structure includes first zones (11) of a first conductivity type (n) and second zones (12) of a second, opposite conductivity type (p), the first (11) and second (12) zones alternately arranged along a horizontal direction orthogonal to a vertical direction, the vertical direction defined by a direct connection line between one of the transistor cells and the drain layer (13). 
With respect to claim 3, a vertical dopant profile of the first zones (11) of TAKASHITA includes local maxima between local minima and the local maxima exceed the neighboring local minima by not more than 20%. (See FIGs. 3, 5, 7, 8).
Since first zone (11) is a part of the substrate itself, thus the concentration, local minima-local maxima is constant. Hence, variation of not more than 20% is met.   
  
With respect to claim 4, the transistor cells of TAKASHITA are arranged in an active area  (1) of the semiconductor body (11), and an edge area (2) between the active area (1) and a lateral surface (left) of the semiconductor body (11) is devoid of transistor cells.  


With respect to claim 7, the switched-mode power supply of TAKASHITA further comprises: an interlayer dielectric structure (23) adjoining a first surface of the semiconductor body (11) and separating, in the edge area (2), a gate construction (31) from the semiconductor body (11); and 
a non-depletable extension zone (22) in the semiconductor body (11) in a vertical projection of at least a portion of the gate construction (31), wherein the non-depletable extension zone (22) is of a conductivity type of body zones (15) of the transistor cells and electrically connected to one of the body zones (1). 

With respect to claim 8, the non-depletable extension zone (22) of TAKASHITA extends over at least 40% of a vertical projection of the gate construction (31). 
With respect to claim 9, the non-depletable extension zone (22) of TAKASHITA is electrically connected to a load electrode (17). 
With respect to claim 11, As best understood by Examiner, the switched-mode power supply of TAKASHITA further comprises: a depletable extension zone (4x) of the conductivity type (p) of the body zones (15), directly adjoining the non-depletable extension zone, and arranged between the non-depletable extension zone and the lateral surface (left). (See FIG. 9).  

With respect to claim 13, As best understood by Examiner, since the semiconductor device of TAKASHITA comprises the same elements as shown in claim 1 above, thus, the 2 and a breakdown voltage is greater than 600 V.  

With respect to claim 18, As best understood by Examiner, TAKASHITA teaches a semiconductor device as claimed including: 
a semiconductor body (11) comprising: 
a drain layer (13) extending to a rear surface of the semiconductor body (11); 
a drift zone (11) disposed over the drain layer (13) and having a lower dopant concentration (N) than the drain layer (13, N+); 
an active area (1) comprising one or more transistor cells, each of the transistor cells comprising source zones (16) disposed over the drift zone (11) and extending to a main surface of the semiconductor body (11) that is opposite from the rear surface, and a gate configured to control a conductive channel between the source zones (16) and the drain layer (13); 
wherein the semiconductor device exhibits a first output charge gradient when a voltage between the drain layer and the source zones increases from a depletion voltage of the semiconductor device to a maximum drain/source voltage of the semiconductor device, wherein the semiconductor device exhibits a second output charge gradient when a voltage between the drain layer and the source zones of the semiconductor device decreases from the maximum drain/source voltage to the depletion voltage of the semiconductor device, and wherein the semiconductor device is configured such that the first output charge gradient deviates by less 282014P50497US 011012-2558 than 5% from the second output charge gradient.  (See FIGs. 1-2).

the identifiable structure features. 
Since the semiconductor device of TAKASHITA comprises all identifiable structure features as shown above, the semiconductor device of SAKAMOTO is fully capable of the same performance, functions “wherein the device exhibits … from the second output charge gradient” as claimed. 

With respect to claim 19, the drift zone (11) of TAKASHITA comprises a compensation structure, wherein the compensation structure includes first zones (11) of a first conductivity type (n) and second zones (12) of a second, opposite conductivity type (p), the first (11) and second (12) zones alternately arranged along a horizontal direction that is parallel to the main and rear surfaces, and wherein a vertical dopant profile of the first zones (11) includes local maxima between local minima and the local maxima exceed the neighboring local minima by not more than 20%. (See FIGs. 3, 5, 7, 9).
Since first zone (11) of TAKASHITA is a part of the substrate itself, thus the concentration, local minima-local maxima is constant. Hence, variation of not more than 20% is met.   

With respect to claim 20, the semiconductor body (11) of TAKASHITA further comprises an edge area (2) that is devoid of the transistor cells that separates the active area (1) from a lateral surface (left) of the semiconductor body (11), the lateral surface extending between the main and rear surfaces, and wherein the edge area (2) comprises at least one of an .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over TAKASHITA  as applied to claims 7 and 11 above, and further in view of SAKAMOTO et al. (US Patent No. 6,498,368) of record.
With respect to claim 10, As best understood by Examiner, TAKASHITA teaches the power semiconductor device as described in claim 7 above including the non-depletable extension zone (22) having a dopant dose.
Thus, TAKASHITA is shown to teach all the features of the claim with the exception of explicitly disclosing the dose.
However, SAKAMOTO teaches a power semiconductor device including a non-depletable extension zone in a semiconductor body (2) in a vertical projection of at least a portion of gate construction (13b), wherein the non-depletable extension zone is of a conductivity type of body zones (5) of the transistor cells and electrically connected to one of the body zones (5), wherein the non-depletable extension zone having an effective dopant dose greater than 2.5E12 cm-2. (See FIG. 9).


With respect to claim 12, in view of SAKAMOTO, the depletable extension zone (4x) contains an effective dopant dose of at most 2.0E12 cm-2.  

Response to Arguments
Applicant's arguments filed December 08, 2020 have been fully considered but they are not persuasive.
Restricted claims 11-12 
Claim 11 recites: “a depletable extension zone of the conductivity type of the body zones, directly adjoining the non-depletable extension zone, and arranged between the non-depletable extension zone and the lateral surface”.  
Applicant appears to contend that “low charge edge 695”, as shown in FIG. 1A, is the claimed “depletable extension zone”.
However, nowhere in the specification clearly showed that “low charge edge 695” is a “depletable extension zone”.
Contrary to the Applicant’s assertion, the only zone that exhibit “depletable” is the compensation structure 180, which combines 181 and 182, where 182 is of the same conductivity (p) of the “body zones”.
The non-elected Species as shown in FIG. 2A, ¶ [0072], discloses: “… starting from the pn junction between adjoining first and second zones 181, 182 a depletion zone expands”.

Therefore, claim 11-12 must be restricted for directs to non-elected Species.

Rejection under 35 U.S.C. 101 and 112(b) 
The rejection under 35 U.S.C. 101 is withdrawn because Applicant explicitly admitted that the recitation following “wherein …” is a ““functional language,” i.e., language that refers to what a device does as opposed to what it is”. 
The rejection under 35 U.S.C. 112(b) is withdrawn because applicant explicitly admitted that: “the claim clearly specifies that the output charge gradient profile of the device results from identifiable structure features of the device. Regardless of whether one actually operates of the device has no impact on whether the claim is infringed”.
  
Rejection under 35 U.S.C. 112(a) 
Regarding claim 10, Applicant asserted that the support for the claimed “dopant dose is greater than 2.5E12 cm-2” has support in the originally-filled claims (claims 14 and 16 of original Application US 14/277,506). 
Applicant’s arguments, with respect to originally filed claims 14 and 16, have been fully considered and are persuasive.  The rejection under 35 U.S.C 112(a) of claim 10 has been withdrawn. 
   
Rejection under 35 U.S.C. 102/103
.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the instant Specification explains that a device with these properties is obtained by incorporating an two of the following features: (1) a smoothed vertical dopant profile 461 (2) a non-depletable extension zone 170, and (3) a low charged edge portion 695) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Note that, none of these features exist in claims 1 and 18.

Moreover, regarding “two of the features” mention above, TAKASHITA teaches at least two of the features: 
(1) a smoothed vertical dopant profile, since region 12 is formed by deposition of an p doped material (FIG. 5A-C), the vertical dopant profile is constant, hence, “smoothed”; and 
(2) a non-depletable extension zone, the device of TAKASHITA also includes a non-depletable extension zone 22. 
The limitation is met. The rejection of all claims are maintained. 

Rejection under 35 U.S.C. 103
-2.
However, SAKAMOTO, as shown in FIG. 9, the non-depletable extension zone (zone linking on top of region 4x) is formed concurrently with zone 4x, hence same dopant concentration. (See Embodiment 5, col. 15, line 62 to col. 16, line 11).
Col. 9, lines 13-15, discloses “n-type region and p-type region for the voltage holding area is together approximately in the order of 1E12 cm-2 or below”, hence at most 2.0E12 cm-2.
The limitation is met. The rejection is maintained. 

Moreover, claim 12 is also rejected for new matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH D MAI/            Primary Examiner, Art Unit 2829